Exhibit 10.2
 
QUICKSILVER RESOURCES INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Participant: __________________________
Number of Restricted Stock Units: _________
Date of Grant: ________________________
 
1.     Under the terms and conditions of the Quicksilver Resources Inc. Second
Amended and Restated 2006 Equity Plan (the “Plan”), a copy of which is attached
hereto and incorporated herein by reference, Quicksilver Resources Inc., a
Delaware corporation (the “Company”), grants to the individual whose name is set
forth above (the “Participant”) the number of Restricted Stock Units set forth
above (the “Restricted Stock Units”).  Terms not defined in this Agreement have
the meanings set forth in the Plan.
 
2.     The Restricted Stock Units will become vested in accordance with the
schedule of vesting dates set forth below, provided that the Participant has
remained an employee of the Company or a Subsidiary through each such vesting
date (and further provided that in no event will the Participant become entitled
to acquire a fraction of a share of Common Stock):
 
No. of Vested Units
 
On and After
[1/3
 
First Anniversary of Date of Grant]
[1/3
 
Second Anniversary of Date of Grant]
[1/3
 
Third Anniversary of Date of Grant]

 
Notwithstanding the vesting dates set forth above, in the event of a Change in
Control while the Participant is employed by the Company or a Subsidiary or in
the event that the Participant separates from service with the Company and its
Subsidiaries by reason of retirement at or after the age of 62 and completion of
five years of service, disability (as determined by the Committee in good faith)
or death, the nonvested Restricted Stock Units will immediately become 100%
vested.  If the Participant separates from service with the Company and its
Subsidiaries for any reason other than such retirement, disability or death, any
nonvested Restricted Stock Units will be forfeited immediately.
 
3.     Each vested Restricted Stock Unit will entitle the Participant to receive
one share of Common Stock upon such Restricted Stock Unit becoming
vested.  Payment to the Participant will be made in the form of shares of Common
Stock, and will be evidenced by book entry registration (or by a certificate
registered in the name of the Participant) within the 10-day period following
the date the Restricted Stock Unit becomes vested.
 
If the Company makes a good faith determination that a payment hereunder
(a) constitutes a deferral of compensation for purposes of Section 409A of the
Code, (b) is made to the Participant by reason of his or her “separation from
service” (within the meaning of Section 409A of the Code) and (c) at the time
such payment would otherwise be made the Participant is a “specified employee”
(within the meaning of Section 409A of the Code), the payment will be delayed
until the first day of the seventh month following the date of such separation
from service.  If (x) a Change in Control occurs after the date that the
Participant has attained age 62 and completed five years of service, and (y) the
Change in Control does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company (within the meaning of Section 409A of the Code), then the
date of payment will be determined without regard to the occurrence of the
Change in Control.
 
4.      The Participant will have none of the rights of a stockholder of the
Company with respect to any shares of Common Stock underlying the Restricted
Stock Units, including the right to vote such shares or receive any dividends
that may be paid thereon, until such time, if any, that the Participant has been
determined to be a stockholder of record by the Company’s transfer agent or one
or more certificates of shares of Common Stock are delivered to the Participant
in settlement thereof.  Further, nothing herein will confer upon the Participant
any right to remain in the employ of the Company or a Subsidiary.
 
5.     The Participant hereby accepts and agrees to be bound by all the terms
and conditions of the Plan and this Agreement.  Any amendment to the Plan will
be deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent, except to the extent necessary to comply with the
requirements of Section 409A of the Code.
 
ACCEPTED:
____________________
Signature of Participant
 